1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK M. McMILLIAN,                           )   Case No.: 1:19-cv-00444-LJO-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ADDENDUM TO FINDINGS AND
13          v.                                           RECOMMENDATIONS
                                                     )
14                                                   )   [ECF No. 8]
     O. DELGADO, et.al.,
                                                     )
15                    Defendants.                    )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Patrick M. McMillain is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          On May 6, 2019, the undersigned issued Findings and Recommendations recommending that
21   this action proceed on Plaintiff’s excessive force claim against Defendants Delgado, Romero, Brown,
22   Jones, Negrete, Dunnahoe and Riley, and Plaintiff’s failure to protect claim be dismissed for failure to
23   state a cognizable claim for relief. (ECF No. 8.) However, in the May 6, 2019, Findings and
24   Recommendations, it was mistakenly noted that the action could also proceed on an ADA claim
25   against Defendant Pfeiffer. Because there is no ADA claim or a Defendant Pfeiffer in this action, it is
26   ///
27   ///
28   ///
                                                         1
1    HEREBY ORDERED that this language is stricken from the May 6, 2019, Findings and

2    Recommendations. (ECF No. 8, at 2:2.)

3
4    IT IS SO ORDERED.

5    Dated:   May 6, 2019
6                                                 UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
